April   27, 1949



    Hon. Pearce Johnson, Chairman
    Committee on State Affairs
    House of Representatives
    51st Legislature
    Aus tin, Texas        Cplnlon NO. v-812
                            Re:   Constltutlonallty   of House
                                  Bill No.224 quitclaiming   a
                                  lot in Borger, Texas.
    Dear   Sir:
.
                  In reply to your request concerning the con-
    stltutlonallty     OS the above bill, you are advised that
    the only constitutional     provlalon which the bill map
    violate    is Article  III, Section 55, which provide8 as /
    follous:
                  “The Legislature   shall have no power
           to release   or extinguish.    or to authorize
           the releasing    or extinguishing,     in whole
           or In part, the indebtedness,       llablllty   or
           obllgatlon   OS any corporation     or individual,
           to this State or to any county or defined
           subdivision   thereof,   or other munl,clpal
           corporation   therein,   except delinquent    taxes
           which have,,been due for a period of at least
           ten years
           tlon  Nov .8 &gj55,Art.        III, adopted elec-
                    l   3




                 It would appear from recltatlone    contained in
    the bill that no debt Is released in violation        of this
    provision;    however,  this is a question of fact for your
    determination.      IS in fact no debt owing the State or
    Its political    subdivisiona  is released,   then it is our
    opinion that the bill la constitutional.
Hon. Pearce Johnson - Page 2 - v-812



                     SUMMARY


                 House Bill 224, 51st Leglsla-
          ture, QuitclaImIng State's     interest
          to a lot In Borger, Texas, acquired
          under tax judgment and execution,       to
          record owner is constitutional      pro-
          vided no State debt i8 fllea8qU in
          violation   of Article III, Section 55
          of the Texas Constitution.

                             Yours very truly
                        ATTORNEYORRERALO~TRXAS




HDP:bt


                       APPROVED
                       n


                        ATTORNEY
                               QRRRRAL